IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


MIGUEL TRUJILLO,

              Appellant,

 v.                                                     Case No. 5D18-2333

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed October 19, 2018

3.850 Appeal from the Circuit Court
for Putnam County,
Patti A. Christensen, Judge.

Miguel Trujillo, Raiford, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Allison L. Morris,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

       We reverse the trial court’s summary denial of Ground 1 of Appellant’s Florida Rule

of Criminal Procedure 3.850 Motion for Postconviction Relief because Appellant should

have been afforded the opportunity to amend his facially insufficient claim. See Taylor v.

State, 248 So. 3d 280, 281 (Fla. 5th DCA 2018) (“Because [appellant] had not previously

sought or been given leave to amend his rule 3.850 motion, and because the pleading
deficiency in his motion is likely correctable, he should be given the chance to do so.”)

The trial court’s order is otherwise affirmed.

       AFFIRMED, in part; REVERSED, in part; and REMANDED.


COHEN, C.J., ORFINGER and EVANDER, JJ., concur.




                                                 2